                     Case 1:16-cv-06964-VSB-DCF Document 117 Filed 04/27/20 Page 1 of 5

                                                                                                                                                               Chicago
                                                                                                                                                               New York
                                                                                                                                                               Washington, DC
                                                                                                                                                               London
April 27, 2020                                                                                                                                                 San Francisco
                                                                                                                                                               Los Angeles
                                                                                                                                                               Singapore
                                                                                                                                                               vedderprice.com
VIA ECF
                                                                                                                                                                Michael Quinn
                                                                                                                                                                Shareholder
The Honorable Vernon S. Broderick                                                                                                                               +1 424 204 7734
United States District Judge                                                                                                                                    mquinn@vedderprice.com
United States Courthouse
40 Foley Square
New York, NY 10007

Re:              SEC v. Contrarian Press, LLC, et al., 16-CV-06964

Dear Judge Broderick:

The undersigned counsel represent defendants Contrarian Press, LLC (“Contrarian Press”) and Scott S.
Fraser (“Fraser”) (collectively, “Defendants”) and plaintiff United States Securities and Exchange
Commission (“SEC,” “Commission” or “Plaintiff” and, together with Defendants, the “Parties”). The
Parties submit this letter jointly, pursuant to Rule No. 3 of Your Honor’s Individual Rules & Practices in
Civil Cases, regarding a discovery dispute they have been unable to resolve on their own.

The present dispute involves the SEC’s request to depose lead counsel for Defendants, Michael Quinn.
Defendants object to the SEC’s request on various grounds (set forth below) and intend to move to quash
any subpoena the SEC may issue in connection therewith on those bases.

The parties have met their obligations under Fed. R. Civ. P. 37(a)(1) to meet and confer regarding these
issues through their e-mail correspondence dated March 20 and April 14, 2020, as well conference calls
on March 24 and April 2, 2020 involving Tejal Shah and Victor Suthammanont for the SEC and Michael
Quinn, Joshua Dunn and Kevin Asfour for Defendants.

Defendants’ Position:

The SEC is seeking to depose lead counsel for Defendants, Michael Quinn. The SEC does not assert
that Mr. Quinn has any knowledge regarding any of the three promotional campaigns that are at the heart
of the SEC’s Complaint but rather that he may have knowledge of negotiations that took place between
nonparty Empowered Products, Inc. (“EMPO”) and nonparty New Kaiser, Ltd. (“NK”), which invested in
EMPO around the time that EMPO became a public company in June 2011. The SEC asserts that NK
may be linked to yet another nonparty, monikered “Associate 1” in the Complaint,1 who the SEC seems
to believe may have interreacted with yet other nonparties to help finance or facilitate the Second and
Third Promotional Campaigns alleged in the Complaint in May 2012 and October 2012, respectively.

For all of the same reasons Defendants articulated in their portion of the joint letter (DE 111) concerning
the SEC’s subpoena to K&L Gates, co-counsel for Defendants in this case (and where Mr. Quinn was


1
  The SEC adds a gratuitous footnote that Associate 1 settled an unrelated SEC matter three years ago in the
hope that the Court will look less favorably upon Defendants because the SEC claims they were somehow
connected to each other. Neither Defendant nor EMPO was at all involved in Associate 1’s SEC matter, which
was settled without admitting or denying liability and specifically cautions: The findings herein are made pursuant
to Respondent’s Offer of Settlement and are not binding on any other person or entity in this or any other
proceeding. https://www.sec.gov/litigation/admin/2017/33-10397.pdf , at p. 2, fn 1.
         1925 Century Park East, Suite 1900 | Los Angeles, California 90067 | T +1 424 204 7700 | F +1 424 204 7702
    Vedder Price P.C. is affiliated with Vedder Price LLP, which operates in England and Wales, Vedder Price (CA), LLP, which operates in California, and Vedder Price Pte. Ltd., which operates in Singapore.
          Case 1:16-cv-06964-VSB-DCF Document 117 Filed 04/27/20 Page 2 of 5
The Honorable Vernon S. Broderick
April 27, 2020
Page 2


formerly employed), nothing that the SEC seeks here is at all relevant to the claims alleged. The
connections that the SEC hopes to establish are so remote as to be absurd and even if confirmed, would
not make it any more likely that Defendant Fraser or his company Defendant Contrarian Press “directed,”
“arranged,” and/or “managed” the May and October 2012 promotional campaigns as alleged in the
Complaint. For that reason alone, the SEC’s request for Mr. Quinn’s deposition should be quashed.

But further, the SEC’s only purported basis for believing that Mr. Quinn even has the irrelevant information
that it seeks is its distorted representation of Mr. Fraser’s investigative testimony five years ago in April
2015. In its portion of the joint letter at DE 111, the SEC quotes Mr. Fraser’s testimony as follows: “Q:
So it’s fair to say that your best recollection is that if you didn’t do it, it was your attorneys who brought
New Kaiser to the table? [Fraser]: Yes, I know I didn’t do it.” That is also the only testimony the SEC has
directed Defendants to in support of the need for Mr. Quinn’s deposition. The SEC cherry-picked this
one question and answer from a series of questions and answers on the subject that, when viewed as a
whole, make it clear Mr. Fraser did not know who brought NK to the table and that he did not say that his
attorneys did. In fact, Mr. Fraser no less than three times testified that he did not know who brought NK
to the table and the SEC three times tried to get Mr. Fraser to say that it was attorneys. Indeed, the final
time Mr. Fraser testified that he was unaware was after the question and answer cited by the SEC.

Fraser says he doesn’t know the first time [see transcript of April 9, 2015 investigative testimony of Scott
Fraser (“Fraser Tr.”), at 172:17-25]

Q What is New Kaiser Limited? A I don't know.
Q How did you get introduced to them?
A That was -- that occurred during the merger, at some point. . . . But as far as where it came from, I
don't know.

The SEC suggests it was attorneys for the first time and Mr. Fraser says he doesn’t know a second time
[see id. at 173:1-7]

Q Well, who arranged this?
A It was arranged during the time of the -- when the attorneys were working on the reverse merger.
Q So is it your testimony that the attorneys arranged for the $2 million to come in from New Kaiser?
A I'm not sure who exactly arranged for it, but it was done during the process.

The SEC suggests it was attorneys a second time and Mr. Fraser says he doesn’t know a third time [see
id. at 173:22-25]

Q Other than you and your attorneys, who could have brought New Kaiser to the table?
A I don't know.

The SEC suggests it was attorneys a third time and Mr. Fraser ambiguously says yes and that he doesn’t
know a fourth time [see id. at 174:4-7]

Q So it's fair to say that your best recollection is that, if you didn't do it, it was your attorneys who brought
New Kaiser Limited to the table?
A Yes, I know I didn't do it.

Mr. Fraser says he doesn’t know a fifth time [see id. at 174:8-12]

Q Okay, and you're unaware of anyone else who could have done it?
A Who could have brought New Kaiser?
Q Yes.
A Yes, I'm unaware
           Case 1:16-cv-06964-VSB-DCF Document 117 Filed 04/27/20 Page 3 of 5
The Honorable Vernon S. Broderick
April 27, 2020
Page 3



These excerpts make clear it was the SEC, and not Mr. Fraser, who persisted in suggesting that the
attorneys “brought NK to the table.” Mr. Fraser repeatedly testified he didn’t know and was repeatedly
pressured to say it could have been his attorneys. Yet in arguing for the need for discovery from the
attorneys, the SEC cited this Court only to the one question and its ambiguous answer that started with
“yes” and did not make the Court aware of any of the other testimony that was plainly contradictory to
that “yes.” It is a bit ironic that this lawsuit alleges that Defendants engaged in fraud by violating Rule
10b-5, which makes it unlawful to “omit to state a material fact necessary in order to make the statements
made, in the light of the circumstances under which they were made, not misleading.”

Finally, this testimony was from five years ago and the SEC cannot identify any recent events that cause
the need to seek this information now at the close of fact discovery, or that could justify disrupting
Defendants’ preparation of their case to have their lead attorney deposed.

Courts recognize that deposing opposing counsel “disrupts the adversarial system,” “lowers the standard
of the profession,” “detracts from the quality of client representation,” and may have a “chilling effect” on
“truthful communications from the client to the attorney.” Shelton v. Am. Motors Corp., 805 F.2d 1323,
1327 (8th Cir. 1986). Given these concerns, the Second Circuit “disfavors” deposing opposing counsel
and requires courts to weigh several factors before allowing such depositions to proceed, including: (i)
“the need to depose the lawyer,” (ii) “the lawyer’s role in connection with the matter on which discovery
is sought and in relation to the pending litigation,” (iii) “the risk of encountering privilege and work-product
issues,” and (iv) “the extent of discovery already conducted.” Official Comm. of Unsecured Creditors of
Hechinger Inv. Co. of Del., Inc. v. Friedman (In re Subpoena Issued to Dennis Friedman), 350 F.3d 65,
71-72 (2nd Cir. 2003).

Here, all of these factors weigh against allowing the deposition to proceed. First, to the extent that the
SEC may claim a need for the deposition, that need was manufactured by the SEC’s own misleading
suggestions during Mr. Fraser’s investigative testimony. Second, to the extent that the SEC suggests
Mr. Quinn may have played a role in connecting two nonparties, that role is purely speculative and is
unrelated to the claims in the pending litigation. Third, there is significant risk of interceding into privilege
and work-product issues. Fourth, the SEC had nearly five years to conduct discovery on this issue but
declined to do so until now—the eve of closing discovery.

Plaintiff’s Position:

While the depositions of opposing counsel are disfavored, courts in the Second Circuit applying the
Friedman factors, see 350 F.3d 65 at 72, follow its admonition to “take a flexible approach” and allow the
depositions of counsel, including opposing counsel, where they have first-hand knowledge of facts that
are relevant to the claims in the current suit. See, e.g., In re Chevron Corp., 749 F. Supp.2d 141, 162-65
(S.D.N.Y. 2010) (allowing deposition of attorney); Johnson v. City of New York, No. 16 Civ. 6426, 2018
WL 6727329 (E.D.N.Y. Dec. 21, 2018) (permitting written deposition of opposing counsel); McCutcheon
v. Colgate-Palmolive Co., No. 16 Civ. 4170, 2018 WL 5818255 (S.D.N.Y. Aug. 3, 2018) (permitting
deposition of lawyers, including opposing counsel). For the reasons below, the Friedman factors support
the deposition of Mr. Quinn, and the motion to quash should be denied.

The Commission’s Amended Complaint alleges that Defendants violated federal securities laws in
conducting three promotions of EMPO stock. (DE 62.) Among the conduct alleged was that Defendant
Fraser, EMPO’s CEO, did not disclose his involvement in promoting EMPO’s stock and arranged for third
parties to manage the campaigns and concealed the source of funds for the promotional campaigns.
(Am. Compl. ¶¶ 44-59; 73-79). The SEC alleged that entities connected with Associate 12 wired funds to

2
  Associate 1 is Joe Yiu Cheung (a/k/a Dylon de lu Zhang), who, without admitting or denying the Commission’s
findings, settled fraud and other claims by the Commission related to Mr. Cheung’s funding false and misleading
           Case 1:16-cv-06964-VSB-DCF Document 117 Filed 04/27/20 Page 4 of 5
The Honorable Vernon S. Broderick
April 27, 2020
Page 4


pay for the Second Promotion (id. at ¶¶ 50-55) and the Third Promotion. (Id. at ¶¶ 76-79.) The facts
surrounding how EMPO became publicly traded—essentially through $1.5 million in funding from
Associate 1 funneled through New Kaiser—are necessary background to these allegations and relevant
to understanding Fraser’s scienter in concealing Associate 1’s involvement. (Id. at ¶¶ 24-28.)

Mr. Quinn was indisputably involved in the EMPO/New Kaiser transaction—he was EMPO’s primary
attorney. (DE 111 (“[K&L Gates] represented EMPO . . . in connection with the June 2011 merger
transaction.”).) A legal assistant at K&L Gates provided instructions to EMPO’s transfer agent regarding
where New Kaiser’s shares should be sent and copied Mr. Quinn on the email. As set forth above and in
the March 20, 2020 Joint Letter (DE 111), the relationship between New Kaiser, Associate 1, EMPO, and
Fraser is relevant to establishing Fraser’s scienter and role in funding the promotional campaigns.
Therefore, “the lawyer’s role in connection with the matter on which discovery is sought and in relation to
the pending litigation” supports the deposition of Mr. Quinn. See Friedman, 350 F.3d 65 at 72.

There is also a need for Mr. Quinn’s deposition. Id. As Defendants illustrate above, during his investigative
testimony, Fraser implausibly maintained that he did not know how he came to be introduced to New
Kaiser, which entered into a Subscription Agreement with Fraser’s company EMPO in which it paid $2
million to EMPO in exchange for 2 million shares, before which EMPO had less than $100,000 in its bank
accounts. After repeated probing from the SEC staff, Fraser admitted that it may have been his attorneys
at K&L Gates (who include Mr. Quinn), who introduced him to New Kaiser and he could not think of
anyone else who did so. (Fraser Tr. at 174:4-12.) Moreover, documents produced during the investigation
demonstrate that K&L Gates arranged for the transfer of stock certificates to an associate of Associate 1
in an email copying Mr. Quinn.

Discovery already taken establishes the need for Mr. Quinn’s deposition. As discussed in the March 25,
2020 joint letter (DE 111 4-5), Plaintiff attempted other reasonable discovery to obtain information
concerning the New Kaiser transaction before insisting on the deposition of Mr. Quinn.3 But Defendants
have provided no further information concerning the New Kaiser transaction in their document
productions or responses to written discovery. For example, in response to interrogatories, Fraser
claimed no representatives of EMPO or New Kaiser negotiated the subscription agreement.4 Defendants
also moved to quash the subpoena to K&L Gates for documents concerning the transaction. (DE 111.)
While Plaintiffs have not deposed Fraser yet, there is no reason to believe that he will testify differently
than he did during his investigative testimony or in his sworn discovery responses. Defendants and K&L
Gates have rejected offers from the SEC for Defendants to provide the information in some other manner
obviating the need for Mr. Quinn’s deposition. For these reasons, the extent of discovery already
conducted supports the deposition of Mr. Quinn. See Johnson, 2018 WL 6727329, *4 (noting extensive
paper discovery in allowing deposition of attorney). Having worked on transactions directly relevant to
the claims, and then as counsel in the investigation (including representing Fraser at the above
testimony), and then acted as defense counsel in this proceeding where his client stone-walled discovery
on the relevant issues, Mr. Quinn was well on notice that he could and would be deposed and it was not
something he learned on “the eve of closing of discovery.”5




promotional campaigns of another microcap issuer. See In re Joe Yiu Cheung, Release No. 33-10397, 34-81285,
2017 WL 3278145 (Aug. 2, 2017).
3
  Defendants provide no authority that discovery under the Federal Rules is unavailable to the SEC because it
has administrative subpoena power prior to filing its litigations.
4
  These responses, despite Fraser’s ability to inquire of his counsel in this action who was involved in the
transaction reveals Defendants’ efforts to conceal this information from Plaintiff.
5
  In fact, Plaintiff first alerted Mr. Quinn that his deposition may be necessary in early February 2020 after service
of the final interrogatories and requests for admission. Plaintiff’s counsel specifically noted that it would seek Mr.
Quinn’s deposition if it did not obtain the information through other means.
          Case 1:16-cv-06964-VSB-DCF Document 117 Filed 04/27/20 Page 5 of 5
The Honorable Vernon S. Broderick
April 27, 2020
Page 5


The final factor, the risk of encountering privilege and work-product issues, Friedman, 350 F.3d 65 at 72,
does not support quashing the subpoena. First, the topics about which Plaintiff will inquire include queries
about the identity of the parties to the transaction, communications with New Kaiser, the role of Defendant
Fraser in the transaction, and the knowledge of Mr. Quinn and K&L Gates of the relationships of parties
alleged in the Complaint—none of which are privileged.6 Nor have Defendants identified what litigation
was contemplated such that testimony concerning the merger transaction might include protected work
product. See Fed. R. Civ. P. 26(b)(3) (protecting materials prepare “in anticipation of litigation or trial”).

Defendants’ argument that its basis for Mr. Quinn’s deposition is “speculative” rings hollow. Mr. Quinn
was counsel to EMPO in transactions relevant to the claims. Mr. Quinn and Defendants have failed in
discovery requests and testimony to provide sufficient facts regarding the transactions. They cannot not
now seek to shield discovery from their transaction attorney, who can provide relevant facts for regarding
these transactions.

For the foregoing reasons, Defendants’ motion to quash should be denied.

                                               Respectfully submitted,

                                               VEDDER PRICE P.C. / K&L GATES LLP

                                               By:     /s/ Michael J. Quinn
                                                       Michael J. Quinn
                                                       Joshua A. Dunn
                                                       Vedder Price P.C.
                                                       1633 Broadway, 31st Floor
                                                       New York, NY 10019
                                                       mquinn@vedderprice.com
                                                       jdunn@vedderprice.com
                                                       (212) 407-7700

                                                       Kevin Asfour
                                                       K&L Gates LLP
                                                       10100 Santa Monica Blvd., 8th Floor
                                                       Los Angeles, CA 90067
                                                       kevin.asfour@klgates.com
                                                       (310) 552-5016

                                               SECURITIES AND EXCHANGE COMMISSION

                                               By:     /s/ Victor Suthammanont
                                                       Victor Suthammanont
                                                       Tejal D. Shah
                                                       Securities and Exchange Commission
                                                       200 Vesey Street, Suite 400
                                                       New York, New York 10281
                                                       (212) 336-5674 (Suthammanont)
                                                       suthammanontv@sec.gov


6
 These factual topics stand in stark contrast to the topics on which Defendants wish to depose the SEC’
attorneys—i.e., the SEC attorneys’ thought processes in responding to contention interrogatories and other
written discovery—and highlight that Defendants’ motion to quash should be denied while the SEC’s motion for a
protective order should be granted under the Friedman factors.
